Filed 10/29/20 Clapham v. Barker CA2/1
Reposted with correct file date
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 SHARON CLAPHAM,                                                 B300548

           Plaintiff and Appellant,                              (Los Angeles County
                                                                 Super. Ct. No. BC672526)
           v.

 ANN BARKER,

           Defendant and Respondent.




     APPEAL from a judgment of the Superior Court of
Los Angeles County, Maureen Duffy-Lewis, Judge. Affirmed.
     Sharon J. Clapham, in pro. per., for Plaintiff and Appellant.
     FSG Lawyers and Richard W. Millar, Jr., for Defendant
and Respondent.
      Plaintiff and appellant Sharon Clapham appeals from a
summary judgment in favor of defendant and respondent Ann
Barker. Clapham contends the trial court abused its discretion
by not allowing witnesses, including Clapham, to testify at the
hearing on Barker’s motion for summary judgment. Specifically,
she contends the trial court erred by failing to continue the
summary judgment hearing to allow Clapham “ ‘to obtain facts
essential to justify opposition to the motion.’ ”
      Clapham failed to designate the reporter’s transcript of
the hearings on the summary judgment motion. She also failed
to designate any of the relevant documents related to that
motion, including the motion itself, the opposition, the reply,
separate statement of undisputed material facts, or any of the
declaration either in support of, or in opposition to, the motion.
      We affirm on the basis that the record is inadequate to
establish reversible error.

          FACTS AND PROCEDURAL SUMMARY
       Because the alleged facts giving rise to the action are not
relevant to the disposition of this appeal, we discuss them only
briefly. Clapham is the widow of Robert Clapham, an accountant
and the former proprietor of Robert G. Clapham Accountancy
Corporation (RGCAC). Following Robert Clapham’s death in
2013, Clapham attempted to collect on debts owed to RGCAC,
including unpaid billings issued to Barker. Clapham also had
numerous discussions with one of RGCAC’s employees, Peter
Sinambal, about a potential sale of the accountancy business to
Sinambal. According to Clapham, Sinambal engaged in multiple
acts of deceit and wrongdoing during the negotiations, and the
parties never reached an agreement.




                                2
      Clapham’s operative first amended complaint alleged
claims for financial elder abuse, fraud, breach of contract,
and conversion against Sinambal, Barker, and several other
defendants.
      Barker moved for summary judgment against Clapham on
May 2, 2019.1 According to Barker, the “gist” of her motion was
that Clapham lacked standing, that no contract existed between
them, and that Clapham failed to allege conduct by Barker that
rose to the level of fraud. The trial court granted Barker’s motion
in its entirety on August 12, 2019, as reflected in a minute order
of that date. On September 4, 2019, Clapham filed a notice of
appeal purportedly from “[j]udgment after an order granting
a summary judgment motion.” Judgment, however, was not
entered until five days later, on September 9, 2019.2
      Barker twice moved to dismiss this appeal. The first
motion, filed on November 15, 2019, asserted the notice of appeal
was premature, that Clapham failed to designate a sufficient
record, and that Clapham failed to comply with the rules of
service delineated by California Rules of Court, rule 8.25. Barker


      1 Because the motion for summary judgment is not part of
the record before us, we rely on Barker’s description of the bases
for Barker’s motion.
      2  In her respondent’s brief, Barker again argues this
appeal should be dismissed because it was taken from the
August 12, 2019 order granting the motion for summary
judgment, which is a non-appealable order. (Garcia v. Hejmadi
(1997) 58 Cal.App.4th 674, 680.) We have discretion to treat an
appeal from an order granting summary judgment as an appeal
filed after the entry of judgment and elect to do so here. (Taylor
v. Trimble (2017) 13 Cal.App.5th 934, 939.)



                                 3
argued Clapham’s designation of record, which did not include
the transcript of the summary judgment hearing or any of the
documents related to the motion, failed to provide this court
with a basis to review the summary judgment. Clapham did not
oppose the motion to dismiss, nor did she take any action at that
time to address the deficiencies in the record.
       A second motion filed by Barker on June 29, 2020 again
asserted that Clapham was seeking review of a non-appealable
order. Alternately, Barker asserted that the record was
inadequate, that Clapham’s opening brief failed to cite to the
record in violation of California Rules of Court, rule 8.204(a),
and that it attached an unrelated appellate decision in a
different action. Once again, Clapham did not respond to this
second motion to dismiss.
       We summarily denied each motion.
       Months later, after the completion of all briefing and
within approximately 15 days of oral argument, Clapham filed
two motions to augment the record, both of which were opposed
by Barker. The first, filed on October 5, 2020, sought to add the
transcript of the hearing on the motion for summary judgment,
as well as transcripts of two unrelated hearings. In a second
motion filed the next day, Clapham sought to augment the record
with a number of documents, many of which were unrelated
to the motion for summary judgment. She did include her own
opposition to the motion for summary judgment, but did not
seek to add the remainder of the summary judgment documents,
including the motion itself, the declarations, the separate
statements, or the reply. Barker opposed both motions to
augment, and we denied each of them.




                                4
                          DISCUSSION
       A judgment is presumed to be correct, and it is the
appellant’s burden to show error. (In re Marriage of Arceneaux
(1990) 51 Cal.3d 1130, 1133.) Our review is limited to matters
contained in the record and without the proper record, we
conclusively presume that the evidence supports the judgment.
(Pringle v. La Chapelle (1999) 73 Cal.App.4th 1000, 1003―1004,
fn. 2.) An appellant therefore has the burden of providing a
reviewing court with an adequate record to support any claimed
prejudicial error. (Maria P. v. Riles (1987) 43 Cal.3d 1281,
1295―1296 [“Because they failed to furnish an adequate
record . . . defendants’ claim must be resolved against them.”].)3
       Summary judgment addresses issues framed by the
pleadings. (Conroy v. Regents of University of California (2009)
45 Cal.4th 1244, 1250; Hutton v. Fidelity National Title Co.
(2013) 213 Cal.App.4th 486, 493.)
       On appeal, Clapham designated only her complaint,
her first amended complaint, the August 12, 2019 minute order
granting Barker’s summary judgment, Clapham’s September 4,
2019 notice of appeal, the September 9, 2019 judgment, and
the notice designating the record on appeal. Clapham failed to


      3  The burden applies equally to parties who, like Clapham,
elect to represent themselves on appeal. “Under the law, a
party may choose to act as his or her own attorney. [Citations.]
‘[S]uch a party is to be treated like any other party and is entitled
to the same, but no greater consideration than other litigants
and attorneys. [Citation.]’ [Citation.] Thus, as is the case
with attorneys, pro. per. litigants must follow correct rules
of procedure.” (Nwosu v. Uba (2004) 122 Cal.App.4th 1229,
1246-1247.)



                                 5
designate the remaining summary judgment documents,
including, most critically, the separate statements of undisputed
material facts. (Lewis v. County of Sacramento (2001) 93
Cal.App.4th 107, 112 [“Facts not contained in the separate
statements do not exist”].) While she did attempt to cure the
insufficiencies in the record, her motions to augment were
inadequate as they sought to add only her opposition to Barker’s
motion and the reporter’s transcript of the summary judgment
hearing. The motions were also untimely, with no explanation or
justifications for the delay. (Ct. App., Second Dist., Local Rules,
rule 2(b), Augmentation of record [“Appellant should file requests
for augmentation in one motion within 40 days of the filing of the
record or the appointment of counsel. . . . Thereafter, motions to
augment will not be granted except upon a showing of good cause
for the delay.”].) In short, even if timely made and granted, the
augmentation would still have left us with an incomplete record
on which to review the summary judgment.
       Because Clapham failed to present an adequate record,
we must conclusively presume the judgment was correct. (In re
Marriage of Arceneaux, supra, 51 Cal.3d at p. 1133; Uniroyal
Chemical Co. v. American Vanguard Corp. (1988) 203 Cal.App.3d
285, 302.)




                                 6
                         DISPOSITION
     The judgment is affirmed. Barker shall recover her costs
on appeal.
     NOT TO BE PUBLISHED.




                                          ROTHSCHILD, P.J.
We concur:



                  CHANEY, J.



                  SINANIAN, J.*




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                7